DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (Pub 2011/0074515).
As to claim 1, Yoshida teaches a resonator device (Fig 1, 2) comprising:
a base (2) having a first surface and a second surface that are in front-back relation;
a resonator element (7) that is located at a first surface with respect to the base and that includes a resonation substrate (7) and an electrode (12/13) disposed at a surface of the resonation substrate on a base side;
a conductive layer (5/6) that is disposed at the first surface and that includes a joint portion (where 5/6 connects to 14) joined to the electrode; and
a stress relaxation layer (4) that is interposed between the base and the conductive layer and that at least partially overlaps with the joint portion in a plan view of the base, wherein
the stress relaxation layer includes an exposed portion exposed from the conductive layer (paragraphs 33).

As to claim 5, Yoshida teaches the electrode includes a first electrode (12) and a second electrode (13),
the conductive layer includes a first conductive layer (5) joined to the first electrode and a second conductive layer (6) joined to the second electrode,
the stress relaxation layer includes a first stress relaxation layer interposed between the base and the first conductive layer, and a second stress relaxation layer interposed between the base and the second conductive layer (4), and
the first stress relaxation layer and the second stress relaxation layer are integrated (4, one whole layer, paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
As to claim 2, Yoshida teaches a resonator device (Fig 1, 2) comprising:
a base (2) having a first surface and a second surface that are in front-back relation;
a resonator element (7) that is located at a first surface with respect to the base and that includes a resonation substrate (7) and an electrode (12/13) disposed at a surface of the resonation substrate on a base side;
a conductive layer (5/6) that is disposed at the first surface and that includes a joint portion (where 5/6 connects to 14) joined to the electrode; and
a stress relaxation layer (4) that is interposed between the base and the conductive layer and that at least partially overlaps with the joint portion in a plan view of the base, wherein
the stress relaxation layer includes an exposed portion exposed from the conductive layer (paragraphs 33).
Yoshida does not explicitly teach that the relaxation layer is made of resin.
As would have been recognized by a person of ordinary skill in the art, using resin for the relaxing layer (insulating layer) of Yoshida is done merely as a design choice to choosing a notoriously well known in the art insulating material.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to choose resin for the relaxation layer taught in Yoshida as doing so would be a mere matter of design choice to choosing a well known in the art material.
As to claim 6, Yoshida teaches a Yoshida teaches a resonator device (Fig 1, 2) comprising: base (2) having a first surface and a second surface that are in front-back relation; a resonator element (7) that is located at a first surface with respect to the base and that includes a resonation substrate (7) and an electrode (12/13) disposed at a surface of the resonation substrate on a base side.  It would be obvious to a person of ordinary skill in the art to mount an oscillation circuit/IC to the second surface of the substrate as doing so would be a mere matter of design choice to forming a notoriously well known in the art oscillation circuit (bonding of an IC to the opposite side of the resonator).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kaida et al (Pub 2010/0314971, further referred to as Kaida).
As to claim 3, Yoshida teaches a resonator device (Fig 1, 2) comprising:
a base (2) having a first surface and a second surface that are in front-back relation;
a resonator element (7) that is located at a first surface with respect to the base and that includes a resonation substrate (7) and an electrode (12/13) disposed at a surface of the resonation substrate on a base side;
a conductive layer (5/6) that is disposed at the first surface and that includes a joint portion (where 5/6 connects to 14) joined to the electrode; and
a stress relaxation layer (4) that is interposed between the base and the conductive layer and that at least partially overlaps with the joint portion in a plan view of the base, wherein
the stress relaxation layer includes an exposed portion exposed from the conductive layer (paragraphs 33); and a wiring portion disposed at the first surface, and a coupling portion (14) that couples the joint portion and the wiring portion, and
Yoshida does not teach the coupling portion includes a first coupling portion extending to a plus side in a first direction and a second coupling portion extending to a minus side in the first direction.
Kaida teaches a resonator device (fig 1) in which on a substrate (2) a conductive layer (7 and 8) where a first conductive layer a first coupling portion extending to a plus side in a first direction (8) and a second coupling portion extending to a minus side in the first direction (7).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the oscillator taught in Yoshida with the conductive paths taught in Kaida in order to improve oscillator accuracy.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest the further extension of the electrode as is recited in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849